Title: I. The Welcome, 12 February 1790
From: Citizens of Albemarle County
To: Jefferson, Thomas


The address of the citizens of the County of Albermarle to the honourable Thomas Jefferson Esqr.
Permit us to present to you our most sincere congratulations on your return to your native County. We should do a violence to our feelings, and illy reward your merit, if we did not upon this occasion, give you this testimonial of our esteem.
At an early period of your life and a very critical æra of public affairs we elected you our representative in the general Assembly. The subjects which at that time engaged the deliberations of that body, were highly interesting to our Country. The controversy into which we were from necessity about to embark, involved consequences of the first importance to society, and called for the exertions of those of our Citizens who were most distinguished for their wisdom integrity and patriotism. Your conduct in the discharge of that trust merited our warmest approbation, and in a review of the signal services you have since rendered, we have always considered it a singular instance of good fortune that we confered, and that you accepted, the appointment. In that station your virtues and talents became known to your country, by whom they were afterwards made more extensively beneficial to the community at large. By their appointment you have since held a series of high political employments, and we have reason to believe that your conduct in every stage, has been as satisfactory to those whom you have served, as it was in the commencement, most acceptable to us.
We should wound your feelings, if we entered into a detail of tho[se] acts of your public life, which we highly approve. We cannot however decline assuring you, that we have been particularly  happy to observe, the strong attachment you have always shewn to the rights of mankind, and to those institution[s] that were best calculated to preserve them. Conduct like this, founded on such noble and illustrious principles, will always entitle you to, and secur[e] you, the gratitude of your fellow citizens.
If we consulted the particular benefit of our County in a variety of instances, we should feel anxious that you would for the future remain with us. But America has still occasion for your services, and we are too warmly attached to the common interest of our Country, and entertain too high a respect for your merit, not to unite with the general voice that you Continue in her councils. In whatever line you may think proper to act, You will have our most earnest wishes for Your welfare.


GEORGE GILMER
JOHN NICHOLAS.


NICHOLAS LEWIS
PETER DE RIEUX


GEORGE DIVERS.
JAS. MONROE.


THO. BELL
THOS. GARTH


JNO: NICHOLAS
WILSON CAREY NICHOLAS


H. MARTIN
FRANCIS WALKER


JOHN BRECKINRIDGE



